Title: To John Adams from Timothy Bloodworth, 13 February 1801
From: Bloodworth, Timothy
To: Adams, John



Sir
Cittey of Washington February 13th 1801

The Act pass’d this sessions, for the revisal of the Judicial sistem, will require the appointment of a Judge for the State of No Carolina, permit me, with resepectfull submission, to recommend Mr Samuel Johnston, as a Gentleman suitably quallified to fill that Station. his Charrecter is so wel established as a Lawyer, that any observations on that subject, would be superfluouse. I beg leave only to add, that this recommendation does not arise from personal Attachment, but from a knowledge of his personal Merrit, & full persuation that should he meet with the Approbation of the President, he will do Honor to the appointment, by the rectitude of his Conduct. With due Esteem, & respect, I have the Honor to be, Sir.
Youre Most Obedient, & / Very Humble Servant.

Timothy Bloodworth